Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 15-30 (Group II) in the reply filed on January 8, 2021 is acknowledged.
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18, line 1: the term “cooper” should be changed to –copper--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 6284621).
Regarding claim 15, Chang discloses a method of manufacturing an integrated circuit structure comprising the steps of:
a)    providing a substrate (1) [Fig. 3];
b)    creating a plurality of interconnecting structures (2) on the substrate (1), wherein each of the interconnecting structures comprises side surfaces and a top surface 
c)    adding a planar protective layer (3-5) on top of the plurality of interconnecting structures to cover all of the air gaps [Fig. 3].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 6284621).
Regarding claim 30, Chang is silent with respect to repeating steps a) to c). However, duplicating the steps, as recited in this limitation would have been obvious to one of ordinary skill in the art since it is very well known in the art that addition or subtraction of process steps is obvious, and in general, the repetition of process steps, where the processes are substantially identical or equivalent in terms of function, manner and result, does not patentably distinguish the processes from the prior art.   See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).

Allowable Subject Matter
Claims 16-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doyle et al. (US 5863832) teaches a sheltering film (222) deposited on a base (250), air gaps (212), and a plurality of interconnecting structures (210) on a substrate (202/204) [Figs. 3-5].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/Jose R Diaz/Primary Examiner, Art Unit 2815